
	
		III
		111th CONGRESS
		1st Session
		S. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Lautenberg (for
			 himself, Ms. Collins,
			 Mr. Kaufman, Mr. Sanders, Mr.
			 Menendez, and Mr. Levin)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			August 6, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2009 as “Campus Fire Safety
		  Month”.
	
	
		Whereas, each year, States across the Nation formally
			 designate September as Campus Fire Safety Month;
		Whereas, since January 2000, at least 129 people,
			 including students, parents, and children have died in campus-related
			 fires;
		Whereas more than 80 percent of those deaths occurred in
			 off-campus residences;
		Whereas a majority of college students in the United
			 States live in off-campus residences;
		Whereas a number of fatal fires have occurred in buildings
			 in which the fire safety systems had been compromised or disabled by the
			 occupants;
		Whereas automatic fire alarm systems provide the early
			 warning of a fire that is necessary for occupants and the fire department to
			 take appropriate action;
		Whereas automatic fire sprinkler systems are a highly
			 effective method of controlling or extinguishing a fire in its early stages,
			 protecting the lives of the building's occupants;
		Whereas many college students live in off-campus
			 residences, fraternity and sorority housing, and residence halls that are not
			 adequately protected with automatic fire sprinkler systems and automatic fire
			 alarm systems;
		Whereas fire safety education is an effective method of
			 reducing the occurrence of fires and reducing the resulting loss of life and
			 property damage;
		Whereas college students do not routinely receive
			 effective fire safety education during their time in college;
		Whereas it is vital to educate young people in the United
			 States about the importance of fire safety to help ensure fire-safe behavior by
			 young people during their college years and beyond; and
		Whereas, by developing a generation of fire-safe adults,
			 future loss of life from fires may be significantly reduced: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates
			 September 2009 as “Campus Fire Safety Month”; and
			(2)encourages
			 administrators of institutions of higher education and municipalities across
			 the country—
				(A)to provide
			 educational programs to all students during September and throughout the school
			 year;
				(B)to evaluate the
			 level of fire safety being provided in both on- and off-campus student housing;
			 and
				(C)to ensure
			 fire-safe living environments through fire safety education, installation of
			 fire suppression and detection systems, and the development and enforcement of
			 applicable codes relating to fire safety.
				
